NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

MARCO MANUEL TORRES,                       )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-2804
                                           )
JUDGE MICHAEL S. WILLIAMS,                 )
                                           )
             Appellee.                     )
                                           )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Jack Day, Associate
Judge.

Marco Manuel Torres, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David H. McClain,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.